                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    ALI J. NAINI,                                     CASE NO. C19-0886-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    KING COUNTY HOSPITAL DISTRICT NO. 2
      d/b/a EVERGREEN HOSPITAL MEDICAL
13    CENTER et al.,
14                          Defendants.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. The Court hereby VACATES the trial
19   date of February 3, 2019, pending resolution of Defendants’ motion for a stay of proceedings
20   (Dkt. No. 128). The Court will address Defendants’ motion promptly.
21          DATED this 28th day of January 2020.
22
                                                          William M. McCool
23                                                        Clerk of Court

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     C19-0886-JCC
     PAGE - 1
